Citation Nr: 1727583	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-12 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a neck disability, claimed as radicular pain to the neck, to include as secondary to service-connected residuals of the right hand and wrist injury. 

2. Entitlement to service connection for a neurological disorder of right upper extremity, to include as secondary to service-connected residuals of right hand and wrist injury.

3. Entitlement to an increased rating for a left elbow disability, in excess of 10 percent, to include for arthritis. 

4. Entitlement to an increased rating for residuals of injury to right hand and wrist, in excess of 10 percent prior to June 10, 2010, and in excess of 20 percent from June 10, 2010, to include for arthritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U. S. Coast Guard from September 1982 to February 1986. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The February 2007 rating decision denied the Veteran's increased rating claim for a right wrist disability and continued the assigned 10 percent rating.  An April 2012 rating decision assigned a 20 percent rating for the Veteran's right wrist disability effective June 10, 2010.  Despite the increased evaluation, the Court of Appeals for Veterans Claims (Court) has held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available disability ratings for that condition.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  As the Veteran has not expressed satisfaction with the current rating, the issue is remains in appellate status.  

The Veteran testified at a Travel Board hearing before the undersigned in January 2010. A transcript of the hearing is associated with the claims files.

The matter was previously remanded by the Board in January 2011, January 2014, August 2015 and December 2016.  With respect to the Veteran's service connection claims, the Board finds that the RO substantially complied with the remand instructions and that any lack of compliance was cured by subsequent remands.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The issues of entitlement to a rating in excess of 10 percent for a left elbow disability and entitlement to a rating in excess of 10 percent prior to June 10, 2010 for residuals of injury to right hand and wrist and in excess of 20 percent thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is not sufficient to show that the Veteran's neck disability was incurred in service or is otherwise related to service.  

2.  The evidence is not sufficient to show that the Veteran's neck disability is proximately due to or aggravated by his service-connected residuals of the right hand and wrist injury. 

3.  The preponderance of the competent evidence indicates that the Veteran's neurological disorder of right upper extremity is proximately due to his service-connected residuals of the right hand and wrist injury. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability are not met.  §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a neurological disorder of right upper extremity are met.  §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Relevant Legal Principles 

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

Analysis 

Neck Disability 

The Veteran asserts that his neck disability was incurred during a motor vehicle accident in service or is secondary to his service-connected residuals of the right hand and wrist injury or left elbow disability.  See June 2010 Hearing Transcript. 

The evidence is clear that the Veteran has a current neck disability of degenerative joint disease of the cervical spine.   See February 2011 VA Examination Report.  Thus, the issue that remains disputed is whether the Veteran's current neck disability had its onset in service, manifested to a compensable degree within one year of separation or is otherwise related to service or is was caused or aggravated by a service-connected disability.     

The Veteran's service treatment records are silent for complaints of or treatment for a neck disability.  

The Veteran was afforded a VA examination in February 2011.  The examiner noted that the Veteran's cervical degenerative joint disease caused no functional impairment and was not diagnosed in service.   The examiner stated that there is no nexus demonstrated between the Veteran's service and his cervical spine and that his neck disability was not caused by, related to, or aggravated by his service-connected disabilities.  The examiner failed to provide an adequate rationale. Thus, an addendum opinion was issued in April 2016.  

The April 2016 examiner again opined that the Veteran's neck disability is not related to service or a service-connected disability.  The examiner reasoned that he Veteran's service treatment records did not indicate any treatment for or diagnoses of a neck condition.  The Veteran reported that he was diagnosed with a disc condition in the neck in 1992, 6 years after leaving service, but no 1992 diagnosis was found in the records.  The examiner further reasoned, "The first report of a cervical disc condition was on a CT scan of the neck dated May 1997 of 'a posterior right paracentral posterior disc bulge C5-6 with no impingement.'  This was 11 years after leaving service."

The examiner concluded that based on the Veteran's service treatment records and post service records the Veteran's current neck disability was not due to or caused by military service.  In addition, the examiner reported that based on clinical experience and expertise, there is no evidence that the Veteran's current neck disability was caused or aggravated by his service-connected disabilities.  The examiner reasoned that the Veteran's EMG and nerve conduction studies in February 2014 of the upper extremities found that the Veteran had "moderate right greater than left sensory motor mononeuropathies localized to the wrists, i.e. carpal tunnel syndrome . . . no significant evidence for any other compressive mononeuropathy, radiculopathy, plexopathy, myopathy or diffuse peripheral polyneuropathy."  The examiner reported that these findings mean that the Veteran's upper extremity neurological disorder was not cervical neuropathy.  Therefore, the Veteran's current neck disorder was less likely than not related to service and less likely than not caused or aggravated by his service-connected right wrist and left elbow disabilities.  

An additional addendum opinion was issued in January 2017.  The examiner confirmed the April 2016 opinion and added that it is possible to have a neck condition that causes symptoms to the upper extremities such as radiculopathy.  However, extremity symptoms of the hand, wrist, or elbow do not cause symptoms or development of degenerative disc disease in the neck.    

The Board finds that the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided adequate rationale for his opinions, and the opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current neck disability is not related to service or to a service connected disability.  

The Board has also considered the Veteran's assertions that his neck disability was caused by a motor vehicle accident experienced in service or his service-connected right wrist disability.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's current neck disability is related to a motor vehicle accident in service or his service connected disabilities requires medical expertise to determine.  Thus, the Board finds the VA medical opinions more probative than the Veteran's statements.  . 
The Board has also considered whether service connection is warranted on a presumptive basis.  However, the evidence does not show that the Veteran's cervical degenerative joint disease manifested to a compensable degree within 1 year from separation.  The record does not show a diagnosis of degenerative joint disease until May of 1997 - over 11 years after separation.   

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Neurological Disorder of Right Upper Extremity

The Veteran asserts that his neurological disorder of the right upper extremity was cause or aggravated by his service connected residuals of right hand and wrist injury.  See June 2010 Hearing Transcript.  

The evidence is clear that the Veteran has a current diagnosis of right carpal tunnel syndrome.  See November 2015 VA Examination; October 2016 Private Treatment Records. The issue that remains disputed is whether the Veteran's right carpal tunnel syndrome is related to service, or caused or aggravated by his service-connected disabilities.  To this end, the Board finds that the evidence is conflicting as to whether the Veteran's right hand carpal tunnel syndrome was caused or aggravated by his service connected right hand and wrist disability.   

During an August 1994 VA peripheral nerve examination, the Veteran reported numbness of the right thumb, index finger and middle finger, and tingling of the right ring finger.  The examiner reported that he administered a nerve conduction and EMG study in October 1993 suggesting mild right carpal tunnel syndrome as shown by the relatively prolonged distal right median motor latency compared to distal ulnar motor latency.   The examiner reported that the Veteran probably has carpal tunnel syndrome secondary to the deformity repeated use of his right hand.  

The Veteran also submitted an October 2016 letter from Dr. W.A.C. of the Alabama Orthopaedic Clinic.  Dr. W.A.C. stated that the Veteran was treated in their office for status post carpal tunnel release and ulnar nerve decompression on the right.  Dr. W.A.C. reported that the Veteran suffered a fracture of the right wrist and began to develop wrist pain in 1992 with severe arthritis of the wrist.  Dr. W.A.C. opined that the Veteran's current carpal tunnel is related to his previous fracture.  Dr. W.A.C. reasoned, "According to medical literature, anything that crowds, irritates or compresses the median nerve in the carpal tunnel space can lead to carpal tunnel syndrome.  For example, a wrist fracture can narrow the carpal tunnel and irritate the nerve."

The Board finds both the August 1994 VA examination and October 2016 private nexus opinions probative to the issue at hand.  The Veteran's treating physician is familiar with the symptoms and treatment of his right wrist carpal tunnel syndrome.  The Board also finds the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion considered an accurate history, was definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was also provided a VA examination in November 2015 and an examination and opinion in April 2016 as to his claim for service connection for a neurological disorder of right upper extremity, to include as secondary to service-connected residuals of the right hand and wrist injury.  The November 2015 opinion indicated that the Veteran's right wrist carpal tunnel syndrome was not caused by service or diagnosed in-service. The examiner indicated the Veteran's carpal tunnel syndrome was less likely than not caused by his injury to the hand and wrist or any if its residuals, and noted a nexus could not be established based on a review of the medical literature.  See November 2015 VA examination. 

The Veteran was provided a VA examination in November 2015 and an examination and opinion in April 2016 as to his claim for service connection for a neurological disorder of right upper extremity, to include as secondary to service-connected residuals of the right hand and wrist injury.  The November 2015 opinion indicated that the Veteran's right wrist carpal tunnel syndrome was not caused by service or diagnosed in-service. The examiner indicated the Veteran's carpal tunnel syndrome was less likely than not caused by his injury to the hand and wrist or any if its residuals, and noted a nexus could not be established based on a review of the medical literature. See November 2015 VA examination. 

The April 2016 opinion indicated the Veteran's right wrist carpal tunnel syndrome without residuals was not caused by service, or diagnosed in-service.  Further, the April 2016 examiner found that the right wrist carpal tunnel syndrome was less likely than not caused by an injury of hand or wrist or any of its residuals.  See April 2106 VA examination. The examiner noted a review of the medical literature, and a lack of evidence of aggravation.  The examiner indicated in-service treatment records that noted tingling on the dorsal aspect of the right hand, which was related to the in-service accident and not related to symptoms of carpal tunnel syndrome which affects the volar surface of the hand.  The examiner noted that carpal tunnel syndrome is due to median nerve compression on the volar or ventral surface of the wrist, and the Veteran has noted dorsal changes.  The examiner noted that carpal tunnel syndrome, is the only neurological condition affecting the upper right extremity, and is due to compression of the median nerve, which would not be caused by or related to an injury to the right hand, wrist or the left elbow.  However, the examinations and opinions were deemed inadequate because they did not explicitly address the August 1994 opinion regarding right carpal tunnel syndrome.  

An addendum opinion was issued in January 2017.  The examiner stated that the Veteran's medical records were reviewed, including the private October 2016 opinion.  The examiner reported that after reviewing the previous VA examinations and medical opinions, there was no change in his April 2016 opinion.  The examiner further stated, "There is no information in the Veteran's service treatment records which indicated any treatment of a neurological condition/CTS during his active service.  The Veteran's symptoms of tingling in the dorsum of the hand noted as improving in 1983 are not consistent with a diagnosis of CTS and the records did not indicate any symptoms during active service consistent with a diagnosis of CTS."  The examiner further asserts that there is no indication in the Veteran's medical records of findings consistent with CTS until EMG/Nerve conduction studies done in 2014 noted findings consistent with CTS, which was over 28 years after separation.  However, the examiner again, failed to address the August 1994 VA peripheral nerve examination indicating a diagnosis of right carpal tunnel syndrome.  As such, the examination is deemed inadequate. 

As such the Board finds that the August 1994 VA examination and October 2016 private opinion are competent to establish that the Veteran's right carpal tunnel syndrome was caused by his service-connected right wrist disability.  As there is no competent lay or medical evidence of record indicating that the Veteran's right carpal tunnel syndrome is not related to his service-connected right wrist disability, service connection for a right a neurological disorder of right upper extremity is warranted.  


ORDER

Entitlement to service connection for a neck disability, claimed as radicular pain to the neck, to include as secondary to service-connected residuals of the right hand and wrist injury is denied. 

Entitlement to service connection for a neurological disorder of right upper extremity, to include as secondary to service-connected residuals of right hand and wrist injury is granted. 


REMAND

With respect to the Veteran's increased rating claims, the Board unfortunately finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A review of the claims file reveals that the Veteran was afforded a VA examination to evaluate his wrist and elbow disabilities in February 2011, over 6 years ago.  As such, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

Furthermore, the Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the claims file, the Board finds that the February 2011 VA examinations regarding the Veteran's left elbow and residuals of injury to right hand and wrist disabilities are incomplete and a new examination is required in light of the holding in Correia.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right wrist and left elbow disabilities.   

All studies and tests needed to ascertain the status of the service-connected right wrist and left elbow disabilities, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

The examiner should describe, in degrees of excursion, active and passive ranges of motion for the right and left wrists and elbows.  

2.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


